FINAL OFFICE ACTION

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 10,114,706 to Chougala et al. (hereinafter “Chougala”).

Chougala discloses:
1. A method comprising:
retrieving an identifier used by an application of a virtual machine to store application data in a first storage volume (column 9, lines 60-65, column 10, lines 11-19 and column 8, lines 63-67);

in response to the identifier differentiating from identifiers assigned to a hypervisor managing the virtual machine, determining that the mapping type is a physical mapping type (column 10, lines 59-67); and
in response to the identifier matching an assigned identifier assigned to the hypervisor, determining that the mapping type is a virtual mapping type (column 10, lines 23-37); and
creating a backup of the application data and storing metadata for the backup using the identifier based upon whether the mapping type is the physical mapping type or the virtual mapping type (column 11, lines 1-44).

2. The method of claim 1, wherein the application is executed within the virtual machine managed by the hypervisor (column 4, lines 24-27 and lines 46-50, and column 5, lines 40-43).

3. The method of claim 1, comprising:
in response to determining that the mapping type is a raw mapping type, storing the metadata for the backup based upon the mapping type being the raw mapping type (column 11, lines 1-15).

4. The method of claim 1, comprising:


5. The method of claim 1, wherein the identifier comprises a logical unit number (LUN) identifier (column 12, lines 18-22).

6. The method of claim 2, wherein the mapping type is the virtual mapping type, and wherein the mapping is attached to the virtual machine through attachment via the hypervisor (column 6, lines 6-16).

7. The method of claim 2, wherein the mapping type is the physical mapping type, and wherein the mapping is attached to the virtual machine without attachment via the hypervisor (column 6, lines 6-16 and column 10, lines 63-67 and column 12, lines 14-22).

8. The method of claim 1, comprising:
retrieving a virtual storage identifier to use for storing the application data in a second storage volume (column 11, lines 34-44).

12. A non-transitory machine readable medium having stored thereon machine executable code which when executed by a machine, causes the machine to:

in response to the identifier differing from identifiers assigned to a hypervisor managing the virtual machine hosting the application, determine that the mapping type is a physical mapping type (column 10, lines 59-67); and
in response to the identifier matching an assigned identifier assigned to the hypervisor, determining that the mapping type is a virtual mapping type (column 10, lines 23-37); and
create a backup of the application data and store metadata for the backup using the identifier based upon whether the mapping type is the physical mapping type or the virtual mapping type (column 11, lines 1-44).

13. The non-transitory machine readable medium of claim 12, wherein the machine executable code causes the machine to:
perform a virtual storage resolution to determine the mapping type based on operations by a virtual storage manager that are external to the application (column 10, lines 59-67).

14. The non-transitory machine readable medium of claim 12, wherein the application is executing within the virtual machine managed by a hypervisor (column 4, lines 24-27 and lines 46-50, and column 5, lines 40-43).


a memory comprising machine executable code; and
a processor coupled to the memory, the processor configured to execute the machine executable code to cause the computing device to:
retrieve an identifier used by an application of a virtual machine to store application data in a first storage volume (column 9, lines 60-65, column 10, lines 11-19 and column 8, lines 63-67); 
identify a mapping type of a mapping used to store the application data in the first storage volume (Figure 4, steps 415, 430 and column 10, lines 59-67), wherein the mapping type is a physical mapping type based upon the identifier differing from identifiers assigned to a hypervisor managing the virtual machine (column 10, lines 59-67); and wherein the mapping type is a virtual mapping type based upon the identifier matching an assigned identifier assigned to the hypervisor (column 10, lines 23-37); and
store metadata for a backup of the application data using the identifier based upon the mapping type (column 11, lines 1-44).

18. The computing device of claim 17, wherein the application is executed within the virtual machine managed by a hypervisor (column 4, lines 24-27 and lines 46-50, and column 5, lines 40-43).

19. The computing device of claim 17, wherein machine executable code causes the computing device to:


20. The computing device of claim 17, wherein the machine executable code causes the computing device to:
create the backup of the application data (column 11, lines 1-44).

Allowable Subject Matter
Claims 9-11 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP GUYTON/           Primary Examiner, Art Unit 2113